Citation Nr: 1438123	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-30 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, claimed as due to herbicide exposure.

2. Entitlement to service connection for essential tremor, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   


FINDING OF FACT

A March 2014 written statement expresses the Veteran's wish to withdraw this appeal, and includes his name and claim number. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A March 2014 written statement expresses the Veteran's wish to withdraw this appeal, and includes his name and claim number.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  Accordingly, as the Board has not yet issued a decision on these claims, the criteria for withdrawal of an appeal have been met.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the service connection claims for Parkinson's disease and essential tremor is not appropriate and the Veteran's appeal will be dismissed.  Id.   


ORDER

Entitlement to service connection for Parkinson's disease, claimed as due to herbicide exposure is dismissed. 

Entitlement to service connection for essential tremor, to include as secondary to service-connected diabetes mellitus is dismissed. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


